Per Curiam.
In view of the promises of repair made by the plaintiff, we do not deem the defendant’s delay sufficient to forfeit her right to claim a partial eviction. The disposition of this case should, therefore, turn upon a determination whether the conditions in the apartment warranted the defendant in abandoning it. This question of fact should be determined upon a new trial. The judgment appealed from should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event. Present — Dowling, P. J., Finch, McAvoy, Martin and Proskauer, JJ. Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.